T. Rowe Price Institutional Africa & Middle East Fund Supplement to Prospectus Effective immediately, the following information amends the prospectus, dated March 1, 2011, and supersedes the supplement, dated July 5, 2011, for the T. Rowe Price Institutional Africa & Middle East Fund. On page 6, the table under “Management” is revised as follows: Portfolio Manager Title Managed Fund Since Joined Investment Adviser Oliver Bell Chairman of Investment Advisory Committee 2011 2011 On pages 47-48, the paragraph describing the Investment Advisory Committee for the Institutional Africa & Middle East Fund is revised as follows: Africa & Middle East Fund Oliver Bell, Chairman, Ulle Adamson, Christopher D. Alderson, Paulina Amieva, Mark C.J. Bickford-Smith, Vitaliy A. Elbert, S.
